       Case: 1:18-cr-00473-JRA Doc #: 38 Filed: 08/05/19 1 of 8. PageID #: 209



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

    UNITED STATES OF AMERICA,                        )   CASE NO.: 1:18-CR-00473
                                                     )
                       Plaintiff,                    )   JUDGE JOHN R. ADAMS
                                                     )
          v.                                         )
                                                     )
    JASON DAVON STOVALL,                             )   GOVERNMENT'S SENTENCING
                                                     )   MEMORANDUM
                      Defendant.                     )

        Now comes the United States of America, by and through its attorneys, Justin E.

Herdman, United States Attorney, and Brian S. Deckert, Assistant United States Attorney, and

hereby files this sentencing memorandum. The Government and Defendant entered into a plea

agreement in this matter pursuant to Rule 11(c)(1)(B) in which the parties agreed to not

recommend a sentence outside of the range specified in the agreement. For the following

reasons, the Government is requesting a sentence at the high-end of the Guideline range of 18-24

months.

I.      OFFENSE CONDUCT AND GUIDELINE CALCULATION

        A.      Offense Conduct

        On January 24, 2018, the Ohio Lottery Commission (“OLC”) notified the Ohio State

Highway Patrol (“OSHP”) of comments that were posted to the OLC’s Facebook page,

threatening members of the “draw team” 1. One of the Facebook posts stated: “My 44. Will

make sure ALL YOUR kids don’t grow.” A second post read: “Your staff will DIE. It’s gonna




1
    The draw team refers to the small team of individuals who appear on television and physically draw
the lottery numbers.
      Case: 1:18-cr-00473-JRA Doc #: 38 Filed: 08/05/19 2 of 8. PageID #: 210



be so funny when you f**kers get shot…”. The remainder of the posts stated that members of

the OLC will “die slow”.

       Beginning in March 2018, numerous threats were made to the draw team’s Facebook

accounts, as well as to the Facebook account of the OLC. The threats became increasingly

aggressive in nature. All of the threats listed below originated from Facebook accounts under the

names “Dave Yost” and “Terry Hadesty”, however, Defendant posted from multiple fake

Facebook profiles:

              On June 28, 2018, at approximately 10:59 a.m., a Facebook account

       displaying the username “Dave Yost” posted to the OLC Facebook page: “The

       OHIO lottery hosts. [VICTIM1] [VICTIM2] … Etc WE ARE GONNA KILL

       YOUR F**KING KIDS. Rig numbers get your f**king KIDS KILLED. Keep

       smiling thinking it’s a game”;

              On June 28, 2018, at approximately 11:00 a.m., a Facebook account

       displaying the username “Dave Yost” posted to the OLC Facebook page: “I

       personally am gonna put a bullet in each one of them”;

              On June 28, 2018, at approximately 11:00 a.m., a Facebook account

       displaying the username “Dave Yost” posted to the OLC Facebook page: “Your

       kids are f**king dead understand”;

              On June 28, 2018, at approximately 11:00 a.m., a Facebook account

       displaying the username “Dave Yost” posted to the OLC Facebook page: “The

       OHIO lottery hosts. [VICTIM 1], [VICTIM 4] … Etc WE ARE GONNA KILL

       YOUR F**KING KIDS. Rig numbers get you f**king KIDS KILLED.

       Keep.smiling thinking it’s a game”;




                                               2
       Case: 1:18-cr-00473-JRA Doc #: 38 Filed: 08/05/19 3 of 8. PageID #: 211



                 On July 2, 2018, at approximately 1:53 p.m., a Facebook account

        displaying the username “Dave Yost” posted to the OLC Facebook page: “Keep

        rigging numbers an we will keep adding up the body count. Report this to

        Facebook all u want. [VICTIM 1] u deserve to be raped an killed. [VICTIM 2]

        you’re a dead man walking”;

                 On July 2, 2018, at approximately 1:54 p.m., a Facebook account

        displaying the username “Dave Yost” posted to the OLC Facebook page: “Get

        shot in the head”;

                 On July 2, 2018, at approximately 1:54 p.m., a Facebook account

        displaying the username “Dave Yost” posted to the OLC Facebook page: “Who

        ever controls this website. Shut up. You employ a slut named [VICTIM 1]. An

        the black woman [VICTIM 3] who host mid drawings. Listen here I want to make

        sure you hear me. I’m gonna make sure all of your kids don’t make it to their

        teenage years.nasty whores”;

                 On July 2, 2018, at approximately 2:35 p.m., a Facebook account

        displaying the username “Dave Yost” posted to the OLC Facebook page: “Dirty

        ass j** 2 I’ll f**king erase her. Keep thinking we are not serious hoe. You’ll be

        tracked down. Watched an dealt with accordingly. You at home [VICTIM 1].

        We are coming to check. Fireworks will cover up gun shots at your family don’t

        be outside for the fourth of july hoe”;




2
    “J**” is a derogatory term sometimes directed at children of the Jewish faith.


                                                     3
      Case: 1:18-cr-00473-JRA Doc #: 38 Filed: 08/05/19 4 of 8. PageID #: 212



               On July 5, 2018, at approximately 8:00 p.m., a Facebook account

       displaying the username “Terry Hadesty” posted to the OLC Facebook page:

       “Looks like a good place to dump [VICTIM 1] body off”;

               On July 5, 2018, at approximately 8:00 p.m., a Facebook account

       displaying the username “Terry Hadesty” posted to the OLC Facebook page:

       “[VICTIM 1] family I wonder if u are full of whore like [VICTIM 1]. Your blood

       will be paved over Akron Ohio streets. Whore”;

               On July 5, 2018, at approximately 8:00 p.m., a Facebook account

       displaying the username “Terry Hadesty” posted to the OLC Facebook page: “We

       have prices on the heads of the Ohio lottery hosts. Keep rigging numbers an we

       will keep picking out the family members of yours that are gonna be killed in the

       future”; and

               On July 6, 2018, at approximately 11:05 a.m., a Facebook account

       displaying the username “Terry Hadesty” posted to the OLC Facebook page:

       “[VICTIM 1] what a whore. She will get what’s coming to her”.

       A review of all of the social media posts containing threats, there were approximately 45

threats directed to VICTIM 1, 13 threats directed to VICTIM 2, 6 threats directed to VICTIM 3,

and 7 threats directed to VICTIM 4. A search warrant was obtained for Defendant’s residence

and Agents conducted an interview of Defendant. Defendant admitted to sending the posts and

stated that he just was trying to scare the victims.

       B.      Guideline Calculation

       Defendant was indicted on August 17, 2018, for four counts of Interstate

Communications, in violation of 18 U.S.C. § 875(c). (R. 4, Indictment; PageID 16-17). On



                                                  4
         Case: 1:18-cr-00473-JRA Doc #: 38 Filed: 08/05/19 5 of 8. PageID #: 213



April 30, 2019, Defendant pled guilty to the indictment after agreeing to the terms set forth in a

plea agreement pursuant to Rule 11(c)(1)(B). (R. 32, Plea Agreement, PageID 153-63). The

following is the relevant guideline calculations as correctly stated in the presentence report and

plea agreement. (R. 36: PSR, PageID 188-90).

 Title 18 U.S.C. 875(c): Interstate Communications
 Base offense level                                                       12    § 2A6.1(a)(1)
 Two or more threats                                                      +2    § 2A6.1(b)(2)
  Total Offense Level before Acceptance of Responsibility                 14

Combined Offense Level
 Highest offense level                                                    14     ' 3D1.4
 Count 2-4 do not group (Level 14, 4 units)                               +4     ' 3D1.2(d),
                                                                                 3D1.4(a)
      Subtotal Before Acceptance of Responsibility                        18

          Defendant has prior convictions for Domestic Violence involving threats and Engaging in

Fighting, however, due to age and kinds of sentences no criminal history points score.

Defendant was placed in Criminal History Category I. An offense Level 15, after acceptance of

responsibility, Criminal History Category I, results in a Guideline range of 18-24 months.

II.       SENTENCING FACTORS 18 U.S.C. § 3553(a)

          Upon properly calculating the advisory guideline range, this Court is required to follow

18 U.S.C. § 3553(a), which states:

                 This Court is required to consider the following factors in
                 determining the sentence.

                 (a) Factors to be considered in imposing a sentence.--The court
                 shall impose a sentence sufficient, but not greater than necessary,
                 to comply with the purposes set forth in paragraph (2) of this
                 subsection. The court, in determining the particular sentence to be
                 imposed, shall consider--

                    (1) the nature and circumstances of the offense and the history
                 and characteristics of the defendant;

                     (2) the need for the sentence imposed--


                                                  5
      Case: 1:18-cr-00473-JRA Doc #: 38 Filed: 08/05/19 6 of 8. PageID #: 214



                       (A) to reflect the seriousness of the offense, to promote
                       respect for the law, and to provide just punishment for the
                       offense;

                       (B) to afford adequate deterrence to criminal conduct;

                       (C) to protect the public from further crimes of the
                       defendant; and

                       (D) to provide the defendant with needed educational or
                       vocational training, medical care, or other correctional
                       treatment in the most effective manner;

                  (3) the kinds of sentences available;

                  (4) the kinds of sentence and the sentencing range established
              for--

                  (5) any pertinent policy statement--

                  (6) the need to avoid unwarranted sentence disparities among
              defendants with similar records who have been found guilty of
              similar conduct; and

                  (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       The nature and circumstances of this offense militate in favor of a high-end range of the

Guidelines. There has been two victim impact statements submitted in this case and the

Government expects at least one will make a statement at the time of sentencing. The impact

caused by Defendant upon the victims has been great and will undoubtedly continue in the

future. The steps taken by the victims in response to Defendant’s actions reveal the amount of

terror that was inflicted upon them. A sentence of 24 months is the high-end of the Guideline

range but is necessary to adequately punish Defendant for his crimes and takes into account the

nature and circumstances of the offense conduct.




                                                  6
       Case: 1:18-cr-00473-JRA Doc #: 38 Filed: 08/05/19 7 of 8. PageID #: 215



III.   CONCLUSION

       Based on the foregoing, the Government requests that this Honorable Court impose a

sentence at the high end of range for his criminal history category, specifically 24 months.

                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:     /s/ Brian S. Deckert
                                                       Brian S. Deckert (OH: 0071220)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3873
                                                       Brian.Deckert@usdoj.gov




                                                 7
      Case: 1:18-cr-00473-JRA Doc #: 38 Filed: 08/05/19 8 of 8. PageID #: 216



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of August 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Brian S. Deckert
                                                       Brian S. Deckert
                                                       Assistant U.S. Attorney




                                                  8
